DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 3, 5, 7, 9, 16 and 18-20, the cancellation of claims 2, 4, 6, 8, 10, 12 and 17, and the addition of new claims 21-24, have been accepted.

Allowable Subject Matter

Claims 1, 3, 5, 7, 9, 11, 13-16 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Non-Final Office Action, mailed 12/31/2020, claims 1-20 were indicated as allowable if rewritten or amended to overcome the rejections under 35 USC 112(b). 
New claims 21-24 are method claims corresponding to device claims 1, 3, 5, 7 and 9.
The Attorney of record, Mr. Keita Imai, and the Examiner, conducted a telephone interview on March 23, 2021, where proposed amendments for overcoming the 112(b) rejections were discussed. The majority of the issues were resolved with the proposed amendments and the remaining issues were addressed. 
The amendments filed 3/31/2021 have complied with the proposed amendments agreed upon during the interview, and have resolved the remaining 112(b) issues.
As was stated in the previous Office Action, the closest prior art of record are the US patent application publications to O’Donnell et al. (US 2019/0377539), Chen et al. (US 2010/0282045), Kobayashi (US 2005/0217463) and Herre et al. (US 2004/0094019). Also found in the most recent search, the US patent to McKinney et al. (7,518,054). 
The prior art of record teach devices and methods allowing for music tempo determination/calculation through sample filtering. However, none of the prior art teach acquiring/generating current/latest and past musical samples, using the current sample as a reference signal and the past sample as an input signal, and determining a tempo by inputting the samples into an adaptive filter, wherein the tempo corresponds to a musical sound based on the predetermined time when a value of a filter coefficient of the adaptive filter converges to a predetermined value, or based on the predetermined number of time steps when a value of the filter coefficient of the adaptive filter unit converges to a predetermined value, in accordance with a periodicity of the musical sound signals.
Given no references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention, independent claims 1, 16 and 21, and their dependent claims 3, 5, 7, 9, 11, 13-15, 18-20 and 22-24 have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        4/5/2021